Beck, J.
1. There were no errors in that portion of the court’s charge excepted to, requiring the grant of a new trial.
2. While the testimony as to many of the issues involved was vague, it can not be said that the evidence as a whole, together with the deductions which the jury could legitimately make therefrom, did not authorize the verdict; and this having received the approval of the trial judge, the judgment refusing a new trial will not be disturbed here.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.